COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00145-CV


SENIOR LIVING PROPERTIES,                                           APPELLANT
LLC D/B/A HAMILTON
HEALTHCARE CENTER

                                        V.

S.K.G., INDIVIDUALLY, AS                                            APPELLEES
REPRESENTATIVE OF THE
ESTATE OF S.D.G., DECEASED,
AND AS NEXT FRIEND FOR A.D.G.
AND A.D.G., MINOR CHILDREN,
C.G., L.G., AND ALISA PRUEITT


                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 067-269110-13

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The parties, after having resolved all issues between them, have filed joint

motions to vacate the trial court’s February 11, 2015 final judgment and the trial

court’s September 10, 2015 “Order Determining Net Worth of Senior Living

      1
       See Tex. R. App. P. 47.4.
Properties, LLC.” We grant the motions. Therefore, we vacate the trial court’s

judgment and its net-worth order without regard to the merits of the judgment or

order. See Tex. R. App. P. 42.1(a)(2)(B). We remand this case to the trial court

for disposition in accordance with the parties’ agreement. See id. Appellant shall

pay all costs of the appeal. See Tex. R. App. P. 42.1(d).


                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DELIVERED: December 17, 2015




                                        2